By the Court.
Take the rule, a principal object in requiring 3 prosecutor to be named in such eases is, that the defendants may have some person to look to for costs, if the writ is ineffectually prosecuted. But that object will be lost, if a non-resident, or a man of straw may be named, unless' we require security for costs. Though the prosecutor of a certiorari, in a case like this, may not be such a plaintiff, as was in the contemplation of the legislature, when they passed the 73d Section of the practice act, Rev. Laws, 423, yet the case is not only within the language, but so clearly within the reason and justice of that provision, that we see no objection to granting the rule. There was nothing said by the court, in the case of The State Bank at Trenton v. Evans, 2 Green's R. 300, inconsistent with this decision. The rule was refused in that .case, because the plaintiff thongh an insolvent .corporation, was *431nevertheless a domestic one. In the case of Roumage v. the Mechanics' fire Insurance Co. 7 Halst. 95, the plaintiff having removed out of this State, and assigned his interest in the suit to a non-resident, after issue joined, this court ordered a stay of proceedings until security for costs should be filed. Let the plaintiffs give security in this case, by filing such bond as is directed by the statute.